COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON




                                   ORDER

Appellate case name:      Teran Harrison Gonzalez v. The State of Texas

Appellate case number: 01-12-00082-CR

Trial court case number: 10-01697-CRF-272

Trial court:              272nd District Court of Brazos County

      Appellant’s court-appointed counsel filed a brief concluding that the
above-referenced appeal is frivolous and a motion to withdraw as counsel.
See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).

      The motion to withdraw as counsel is ordered taken with the case.

      It is so ORDERED.


Judge’s signature: /s/ Rebeca Huddle
                Acting individually      ☐ Acting for the Court



Date: June 14, 2012